PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/267,439
Filing Date: 5 Feb 2019
Appellant(s): Mayer et al.



__________________
Mark C. St. Amour 
Reg. # 73127
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 09/01/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/01/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Rejection of claims 1-3, 7, 9-11, 15, 17-18, and 21 under 35 U.S.C. over Choi (KR 101345209) in view of Lesher (U.S. Pub. No. 2018/0118176), Hac (U.S. Pub. No. 2004/0193374), and Mar (The Car-Following and Lane-Changing Collison Prevention System Based on the Cascaded Fuzzy Inference System - NPL).
Examiner notes that all references to Choi below are made to the hand translation uploaded to the file wrapper on 9/30/2020.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
Rejection of claim 21 under 35 U.S.C. 112(b).
(2) Response to Argument
A. Rejection of claim 21 under 35 U.S.C. 112(b).
	Applicant argues that the term support, as recited in claim 21, has a broadest reasonable interpretation of “the primary vehicle bears the weight of, or holds up, the processor and memory.”


    PNG
    media_image2.png
    179
    992
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    515
    981
    media_image3.png
    Greyscale

While the applicants asserted definition is supported by the Oxford English dictionary, the definition of “support” can also mean “compatible with” as shown above when used in conjunction with computing. Since the claim is addressing “a processor” and “a memory”, it would be reasonable to interpret the term “support” to mean that the recited processor and memory are compatible with the vehicle, not that it is physically supported in the vehicle. Therefore the examiner withdraws the 112b rejection, however maintains that the examiners interpretation is equally valid and the art applied to the claims are proper in light of the broad interpretations that can cover either physical support or computational “compatibility” support. If 
B. Rejection of claims 1, 9, and 17 under 35 U.S.C. over Choi (KR 101345209) in view of Lesher (U.S. Pub. No. 2018/0118176), Hac (U.S. Pub. No. 2004/0193374), and Mar (The Car-Following and Lane-Changing Collison Prevention System Based on the Cascaded Fuzzy Inference System - NPL).
	Applicant argues, first, that Choi doesn’t teach “upon determining the lane adjacent is not clear, select a first distance… for actuating a braking system of the vehicle”
	This is not found persuasive because Choi teaches “the electronic control part (30) maintains the vehicle-to-vehicle distance as is (320). That is, the electronic control part (30) maintains the vehicle-to-vehicle distance if there is no request for a lane change or if there is a risk of collision and prevents the risk of a traffic accident in advance. [Choi, page 9]”. 
Applicant argues that the “risk of collision” is only between control vehicle A and frontal vehicle B however examiner asserts that is an incorrect reading of that limitation. Choi states that the vehicle maintains its follow distance when “the lane change is not required or there is a risk of collision”. Choi is interested with allowing a shorter vehicle to vehicle distance when attempting to make a lane change. By stating “the lane change is not required or there is a risk of collision” Choi is establishing two conditions when a lane change would not be performed and thus the normal following distance would be maintained. The first is when a lane change is not desired. The second condition is when a lane change is desired but there is a risk of collision. Since the vehicle of Choi is following the vehicle in front of it at its standard safe following distance why would it be concerned with an accident with the forward vehicle A, and how would the risk be mitigated by “maintaining the distance between cars”? The risk of collision that Choi 
Applicant also argues that Choi doesn’t teach “selecting a first distance”. These arguments are not persuasive. Choi makes a determination of the suitability of performing the lane change by determining “when a lane change is not required or there is a risk of collision”. Upon determining that the lane change cannot be performed, Choi chooses to maintain the current following distance. Although the following distance is not being changed, it does not detract from the fact that there are still calculations being performed by a computer that lead to the “selection” of “maintaining the distance between the vehicle” which the examiner is mapping to the “first distance” as recited in the claims.
Applicant argues, second, that “the present rejections should be reversed because the Office Action improperly relied on hindsight reasoning”. See MPEP 2145(X)(A), “Applicants may argue that the examiner’s conclusion of obviousness is based on improper hindsight reasoning. However, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).”

Choi teaches a base device that follows a car at a predetermined distance and then makes an automated lane change when both the adjacent lane is clear and the lane change is desired. At this point Choi shortens the following distance in order to complete the lane change.
Hac teaches a known technique of varying following distance based on if the adjacent lane is clear or not. This is due to the fact that it is quicker to avoid a collision with a preceding car when the following car can both apply brakes and steer into an adjacent lane than though the act of braking alone. This improvement by Hac allows for increased safety since it expands the ability of the following vehicle to avoid a possible collision since braking and steering require a shorter following distance.
Choi is concerned with a safe following distance “Moreover, if a lane change is not requested or there is a risk of collision, it has an advantage of preventing the risk of vehicle accident by maintaining the vehicle-to-vehicle distance as is.” [Choi, page 7], so by applying the known improvement of Hac, one having ordinary skill in the art would have been able to provide separate and distinct following distances depending on if the adjacent lane was clear or not.
Therefore the combination of Choi in view of Hac would have been obvious to one having ordinary skill in the art by combining the base invention of Choi with the known improvement of Hac. In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988) (See MPEP 2143(I)(D)).
supra, in In re McLaughlin.
C. Rejection of claims 7 and 15 under 35 U.S.C. over Choi (KR 101345209) in view of Lesher (U.S. Pub. No. 2018/0118176), Hac (U.S. Pub. No. 2004/0193374), and Mar (The Car-Following and Lane-Changing Collison Prevention System Based on the Cascaded Fuzzy Inference System - NPL).
	Applicant argues, first, “the cited references fail to teach or suggest the claimed first, second, and third distances.
Examiner does not find the arguments persuasive. Choi teaches a first distance (following distance when adjacent lane is not clear; “there is a risk of collision”), a second distance (following distance when adjacent lane is clear; “lane change is not indicated and there is no risk of collision), and a third distance (when the vehicle is making the lane change; “the electronic controller 30 changes the lane by reducing the distance between vehicles when a change of lane is required (310)”). Choi does not teach how the first and second distances are different but Hac cures those deficiencies as mapped in the independent claims “the second distance less than the first distance (“the actual (measured) distance between the host vehicle and the obstacle is less than the minimum distance for braking alone” [Hac, 0024])”. In light of Hac, it would have been obvious to one having ordinary skill in the art at the time of filing to have applied two different values to the “first distance” and “second distance” of Choi wherein “the second distance is less than the first distance” because steering and braking in combination allow for a shorter response distance than braking alone. Applicant also argues that this combination does not show where the third distance is shorter than the second distance. However, as mapped, the second distance of Choi is longer than the third distance of Choi. But even if by the combination of Choi and Hac, one skilled in the art was to make the second distance of Choi shorter than the first distance of Choi, there would be not motivation to make it shorter than the third distance of Choi. The 

    PNG
    media_image4.png
    591
    786
    media_image4.png
    Greyscale

Appellant's argument, second, that "a combination of Choi and Hac could not have even suggested 'a third distance from the secondary vehicle that is less than the second distance' as recited by claims 7 and 15" is not found persuasive. Applicant asserts that “neither Hac nor Choi teaches or suggests that the distance required for the emergency lane change distance of Hac would be greater than the reduced distance when the lane is requested of Choi”.
Choi teaches wherein the following distance when not attempting the lane change is set at some predetermined value (first and second value as shown in claim 7 rejection and explained in the section above) and when attempting the lane change some predetermined shorter value (third distance). Choi does not teach that the first and second distances are different values. Hac teaches how given different circumstances based on adjacent lane availability, that different following distances can be applied as braking alone requires more distance than braking and steering in combination. Both Choi and Hac pertain to control of braking and steering systems of 
Choi explicitly teaches two types of distances, a following distance and a passing distance, while Hac teaches two different following distances. One having ordinary skill in the art would not modify Choi in view of Hac such that the second distance would be shorter than the third distance as they are two different types of distances and Choi establishes that the passing distance is shorter than the following distance. Therefore, applicant’s arguments saying the addition of Hac makes Choi unsafe are not persuasive because while the second distance as taught by Hac may be the minimum safe following distance, Hac is silent as to the minimum safe passing distance, which Choi teaches is shorter than the following distance. Therefore the combination does not create an “unsafe” or “inoperable” combination as applicant asserts. Therefore, based on this along with the explanation of obviousness from the section on hindsight reason the examiner does not find the arguments persuasive and maintains that the combination would have been obvious.
D. Rejection of claims 2-3, 10-11, 18, and 21 under 35 U.S.C. over Choi (KR 101345209) in view of Lesher (U.S. Pub. No. 2018/0118176), Hac (U.S. Pub. No. 2004/0193374), and Mar (The Car-Following and Lane-Changing Collison Prevention System Based on the Cascaded Fuzzy Inference System - NPL).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        
Conferees:
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665    

/JOSEPH M ROCCA/Quality Assurance Specialist, Art Unit 3600                                                                                                                                                                                                                                                                                                                                                                                                            
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.